Citation Nr: 1825579	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-31 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation greater than 20 percent for instability of the left knee.

2. Entitlement to an evaluation greater than 10 percent for degenerative arthritis of the left knee.

3. Entitlement to an evaluation greater than 10 percent for status post left medial meniscectomy.

4. Entitlement to service connection for low back condition as secondary to the service-connected disability, left knee.

5. Entitlement to service connection for left hip condition as secondary to the service-connected disability, left knee.

6. Entitlement to total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to March 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida denying the issues on appeal.

The Veteran filed a notice of disagreement (NOD) in August 2013.  The RO issued a statement of case in September 2014.  The Veteran filed a substantive appeal (VA Form 9) in September 2014.

The Veteran was afforded a Board hearing before the undersigned Veterans Law Judge in December 2017.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.

The issues of entitlement to increased ratings for instability of the knee, degenerative arthritis of the knee, and status post left medial meniscectomy, as well as entitlement to service connection for low back condition and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On December 12, 2017, prior to the promulgation of a decision in the appeal, and on the record at the Board videoconference hearing, the Veteran stated that he wished to withdraw his appeal for entitlement to service connection for left hip condition as secondary to the service-connected disability, left knee.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to service connection for left hip condition as secondary to the service-connected disability, left knee have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the December 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran indicating that he wishes to withdraw his appeal for entitlement to service connection for left hip condition as secondary to the service-connected disability, left knee.  Hence, there remain no allegations of errors of fact or law with respect to the issue of entitlement to service connection for left hip condition as secondary to the service-connected disability, left knee.  Accordingly, the Board does not have jurisdiction to review that issue, and it is dismissed.


ORDER

The appeal of entitlement to service connection for left hip condition as secondary to the service-connected disability, left knee is dismissed.


REMAND

Although the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.

The Veteran states that he has been treated for the claimed disabilities at the following facilities: VA treatment facilities in Vero Beach, Florida, West Palm Beach, Florida, and Ocala, Florida; and Dr. Petra, an orthopedic surgeon.  It does not appear from the available evidence that any efforts have been made to obtain the records of that treatment.  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

Increased evaluation for instability of the left knee, degenerative arthritis of the left knee, and status post left medial meniscectomy

The Veteran contends that the currently assigned evaluations for the left knee do not accurately reflect the severity of his left knee disabilities.  He most recently underwent VA examination for this condition in July 2013.  At the December 2017 Board hearing, he stated that the condition had worsened since the time of the previous examination.  The Veteran described constant pain, popping out of the socket, and swelling of the knee.

Additionally, subsequent to the July 2013 VA examination, the Court held that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016). Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  An additional relevant opinion was also issued by the Court in Sharp v. Shulkin, 29 Vet. App. 26 (2017).  

Therefore, the Veteran will be afforded a VA examination to assess the current nature and severity of the disability given the testimony regarding the worsening of the disability since the July 2013 VA examination and to comply with the additional Correia requirements.

Service connection for low back disability

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the Board notes that the record contains a July 2013 VA opinion indicating, in effect, that it is unlikely that the Veteran's low back disability is proximately due to or the result of the Veteran's service connected condition.  The Board finds, however, that the opinion is inadequate, inasmuch as the VA examination does not give a low back diagnosis nor provide a sufficient rationale for the opinion.  The Veteran alleges a consultation for his low back condition by a private physician who stated the low back condition is due to his service-connected disability.  A new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claims.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).
TDIU

Also, because the issue of entitlement to TDIU is inextricably intertwined with the matters of increased disability ratings for the left knee and service connection for the back, these issues must be considered on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of records pertaining to any relevant treatment the Veteran has received at the West Palm Beach VA Medical Center, Ocala Community Based Outpatient Clinic, and Vero Beach Community Based Outpatient Clinic, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

2. Ask the Veteran to provide a release for relevant records of treatment from Dr. Petra, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3. After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA joints examination to address entitlement to service connection for a low back disability and increased evaluations for the left knee.  The entire file must be made available to the examiner designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is asked to review all pertinent records and evidence associated with the claims file and address the following:

a. In order to comply with the Court's precedential decision in Correia v. McDonald, the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups assessed in terms of the degree of additional range of motion loss.  In regard to flare-ups (pursuant to Sharp v. Shulkin) if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.

b. Please identify (by diagnosis) each low back disability found.  

For each diagnosed low back disability, provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the low back disability was caused OR aggravated (permanently worsened beyond its natural progression) by the Veteran's service-connected left knee instability, degenerative arthritis, and status post medial meniscectomy.

The examiner is requested to provide a clear rationale and explain in detail the underlying reasoning for any opinions expressed.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


